                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 UNITED SPECIALTY INSURANCE
 COMPANY,                                          MEMORANDUM DECISION AND
                                                   ORDER
                        Plaintiff,
 v.

 QUANTUM ULTRA LOUNGE, INC. dba
 THE MOOSE LOUNGE, VICTOR
 GALINDO, JORGE BIZARRO, MARCO                     Case No. 2:18-cv-00745
 ORTIZ, and 4TH SOUTH ASSOCIATES,
 LLC,                                              District Judge Dee Benson
                   Defendants.


       Before the court is United Specialty Insurance Company’s motion for summary

judgment. (Dkt. No. 20.) In opposition to that motion, Bruce M. Pritchett, counsel for

Defendant and Counterclaimant Marco Ortiz, filed a Rule 56(d) declaration in support of

continuance to allow for discovery. (Dkt. No. 35.) United Specialty filed a reply memorandum

in support of its motion for summary judgment and in opposition to Defendant’s request for

additional discovery. (Dkt. No. 41.) Pursuant to civil rule 7-1(f) of the United States District

Court for the District of Utah Rules of Practice, the Court elects to determine the motion on the

basis of the written memoranda and finds that oral argument would not be helpful or necessary.

DUCivR 7-1(f).

                                             FACTS

       On January 28, 2018, Marco Ortiz was a patron at a nightclub called Quantum Ultra

Lounge, which is owned and operated by Victor Galindo and Jorge Bizarro. (Dkt. No. 14 at 5.)

According to an eyewitness report, Ortiz was “was trying to get up on the stage” area that was

not open to customers, and was consequently asked to leave the club. (See Dkt. No. 20-5 at 5.)
That same eyewitness reported to police that Quantum security staff repeatedly asked Ortiz to

leave Quantum and its parking lot area. (See id.) After exiting the lounge, contention arose

between Ortiz and Quantum employees and/or patrons, culminating in a physical altercation on a

sidewalk adjacent to the lounge. (See Dkt. No. 20 at 2; Dkt. No. 20-5.) According to the police

report, the incident was “a large fight outside of Moose Lounge involving approximately 20

people.” (Dkt. No. 20-5 at 5.) Various witnesses confirmed that “fighting, beatings, punching,

pushing, holding, . . . and physical violence” took place; the police report further provides that

Ortiz stated he “got punched in the face several times.” (Dkt. No. 20 at 8.)

       Ortiz claims that during this altercation “Galindo, Bizarro, and/or other Quantum

employees fell on him or caused him to fall,” causing Ortiz to sustain physical injuries (including

purportedly an ankle, foot, and/or leg injury); Ortiz argues that Galindo, Bizarro, and Quantum

are liable for his injuries. (Dkt. No. 14 at 6; Dkt. No. 20 at 2; Dkt. No. 20-5 at 5.) He also

contends that Quantum, Galindo, and Bizarro “knew or should have known that certain violent

and aggressive individuals frequented the club who posed an unreasonable risk of bodily harm to

customers, but failed to control or remove such individuals from the premises . . . ,” or

alternatively, that Quantum and their employees “used excessive force.” (Dkt. No. 14 at 5-6.)

       On July 3, 2018, Ortiz filed the underlying action against Quantum, Galindo, Bizarro, and

4th South Associates (landlord for the premises where Quantum is located) in the Third Judicial

District Court in and for Salt Lake County for his alleged injuries, including causes of action for

“Simple Negligence” and “Negligent Hiring/Training/ Retention/Supervision.” (Dkt. No. 20-4.)

Quantum, Galindo, and Bizarro seek coverage for the Ortiz claim under United Specialty’s

commercial general liability policy issued to Quantum on June 30, 2017. (Dkt. No. 20 at 2; Dkt.

No. 20-1 at 3.) The policy includes an “assault and battery” exclusion stating that the insurance




                                                                                                      2
does not apply to “bodily injury” arising out of or resulting from any actual, threatened, or

alleged assault or battery. (Dkt. No. 20 at 4-5.) It also includes, inter alia, an exclusion for the

failure of the insured to prevent or suppress any assault or battery, the failure of the insured to

render or secure medical treatment necessitated by any assault or battery, the negligent

employment or training of a person whose conduct would fall under this exclusion, or any other

act or omission by the insured in any way relating to this exclusion either leading up to, during or

following any alleged assault or battery. (See id. at 5.) Additionally, the policy states that

United Specialty “shall have no duty to defend or indemnify any claim” seeking damages or

other relief where any actual or alleged injury arises out of, inter alia:

           any combination of an assault or battery-related and non-assault or battery related
            cause;
           a chain of events including assault or battery (regardless of whether the assault or
            battery is a substantial or proximate cause of the injury); or
           any act or omission in connection with the prevention or suppression of assault or
            battery or any physical altercation.
(See id.)

        On February 19, 2019, United Specialty filed an amended declaratory judgment action

seeking a declaration that 1) the policy does not provide coverage for the underlying action, 2)

United Specialty has no duty to defend or indemnify Quantum, Galindo, Bizarro, or 4th South

Associates in the underlying action, 3) Ortiz has no right of recovery against United Specialty,

and 4) United Specialty is entitled to an award of costs/fees incurred. (Dkt. No. 34 at 10-13.)

                                           DISCUSSION

        A party moving for summary judgment meets its burden by demonstrating “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). An issue is genuine “if there is sufficient evidence on each side so

that a rational trier of fact could resolve the issue either way.” Becker v. Bateman, 709 F.3d




                                                                                                       3
1019, 1022 (10th Cir. 2013). An issue of fact is material “if under the substantive law it is

essential to the proper disposition of the claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664,

670 (10th Cir. 1998). The moving party may satisfy its initial burden of making a prima facie

demonstration that no genuine issue of material fact exists by pointing out to the court a lack of

evidence for the nonmovant on an essential element of the nonmovant’s claim. See Adler, 144

F.3d at 670-71. “If the movant carries this initial burden . . . the burden shifts to the nonmovant

to go beyond the pleadings and set forth specific facts . . . from which a rational trier of fact

could find for the nonmovant.” Id. at 671.

       I.      Rule 56(d) Request for Discovery Continuance

       Rule 56(d) of the Federal Rules of Civil Procedure provides:

       If a nonmovant [to a motion for summary judgment] shows by affidavit or declaration
       that, for specified reasons, it cannot present facts essential to justify its opposition, the
       court may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits
       or declarations or to take discovery; or (3) issue any other appropriate order.

Fed. R. Civ. P. 56(d).

       However, Mr. Pritchett’s conclusory assertion in his declaration that Ortiz requires

additional time to identify third parties “likely to possess relevant evidence” is insufficient to

satisfy Rule 56(d)’s requirements. (Dkt. No. 35 at 2.) To make the requisite demonstration for

relief, Pritchett needed to “state with specificity why extra time is needed and how the additional

time and material will rebut the summary judgment motion.” International Surplus Lines Ins.

Co. v. Wyoming Coal Ref. Sys., 52 F.3d 901, 905 (10th Cir. 1995) (citation omitted). “Mere

assertion that discovery is incomplete or that specific facts necessary to oppose summary

judgment are unavailable is insufficient to invoke” Rule 56(d). See id. (citation omitted).

       Here, the Pritchett Declaration fails to 1) identify any specific facts that would create a

genuine issue of material fact in this case regarding United Specialty’s assault and battery



                                                                                                       4
exclusion argument; 2) identify what steps have been taken to obtain such facts; and 3) show

how future discovery could defeat summary judgment. See Garcia v. United States Air Force,

533 F.3d 1170 (10th Cir. 2008). Accordingly, the court denies Ortiz’s request for discovery

continuance under Rule 56(d), and finds it appropriate to continue with summary judgment.

       II.     Assault and Battery Policy Exclusion

       Under Utah law, insurance policies are “construed pursuant to the same rules applied to

ordinary contracts.” Saleh v. Farmers Ins. Exch., 133 P.3d 428, 432 (Utah 2006). “Where the

allegations [of the complaint], if proved, show there is no potential liability [under the policy],

there is no duty to defend” the claim. See Deseret Fed. Sav. & Loan Ass’n v. U.S. Fid. & Guar.

Co., 714 P.2d 1143, 1147 (Utah 1986) (quotations and citations omitted).

       In this case, the policy’s assault and battery exclusion is very broad. Specifically, it

defines “assault and battery” as encompassing “any . . . type of physical altercation.” (Dkt. No.

20-2 at 17.) The policy then makes clear that coverage does not apply to claims of bodily injury

“arising out of or resulting from . . . any actual, threatened or alleged assault or battery.” (Id.)

       Viewing the allegations of Ortiz’s complaint as a whole, it is undisputed that his claims

against Quantum, Galindo, Bizarro, and others “arise out of” and “result from” the alleged

assault or battery that took place during the January 28, 2018 physical altercation. Ortiz claims

that during the altercation, Quantum’s “employees and/or agents fell on him or caused him to

fall,” permitted “unsafe” and “dangerous” conditions to ensue at the lounge, and used “excessive

force,” all of which caused him to sustain injuries to his leg. However, even if Ortiz’s

allegations in his underlying complaint lacked sufficient clarity on this point, extrinsic evidence

from the police report clearly confirms that Ortiz’s claims arise out of actual assault or battery.

Ortiz’s claim against Quantum, Galindo, Bizarro, and others would not exist without his physical




                                                                                                       5
altercation with Quantum’s employees and/or agents. At a minimum, even if the assault or

battery wasn’t a substantial cause of Ortiz’s injury, his claim clearly arises “out of a chain of

events which includes an assault or battery,” also meeting the policy exclusion.

       United Specialty has thus made a prima facie demonstration that no genuine issue of

material fact exists, shifting the burden to Ortiz. In response to United Specialty’s motion for

summary judgment, Ortiz’s counsel only filed the Pritchett Declaration without any other

documents or pleadings. Because United Specialty’s arguments are basically unopposed, Ortiz

has not met his burden to set forth specific facts that would allow a factfinder to find for Ortiz.

       Therefore, the court finds that United Specialty is entitled to judgment as a matter of law.

Specifically, the court declares that:

       1) There is no coverage under the policy for injury and damages claimed by Ortiz
          against Quantum, 4th South Associates, Galindo, Bizarro, or any of their employees as
          a result of the January 28, 2018 incident;
       2) United Specialty has no obligation under the policy to defend or indemnify Quantum,
          4th South Associates, Galindo, Bizarro, or any of their employees or to pay Ortiz for
          any money for claims asserted by him in relation to the January 28, 2018 incident;
          and
       3) Neither Quantum, 4th South Associates, Galindo, Bizarro, or any of their employees
          have any right of recovery against United Specialty in relation to the January 28,
          2018 incident.

                                          CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that United Specialty’s motion for

summary judgment is GRANTED. Ortiz’s Counterclaim is hereby DISMISSED with prejudice.

       Signed May 13, 2019.

                                               BY THE COURT


                                               ________________________________________
                                                   District Judge Dee Benson




                                                                                                      6
